                                                                                        FILED
                                                                               2018 Dec-07 AM 10:38
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JAMES BARSOUM,                           )
                                         )
      Petitioner,                        )
                                         )
v.                                       )   Case No.: 4:18-cv-00701-LSC-SGC
                                         )
ATTORNEY GENERAL OF                      )
AMERICA,                                 )
                                         )
      Respondent.

                          MEMORANDUM OPINION

      On December 4, 2018, Respondent filed a motion to dismiss this matter as

moot. (Doc. 7). In the motion, Respondent notes Petitioner was released from ICE

custody on November 1, 2018, pursuant to an Order of Supervision. (Doc. 7; see

Doc. 7-1). Respondent contends this case is due to be dismissed as moot because

Petitioner has been released,.

      On May 7, 2018, Petitioner filed the instant petition for writ of habeas

corpus seeking to be released from custody pending his removal to Lebanon.

(Doc. 1). Because Petitioner has been released on an Order of Supervision, his

petition seeking that very relief is moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913

(11th Cir. 2003) (“a case must be dismissed as moot if the court can no longer

provide ‘meaningful relief’”); see also Spencer v. Kemna, 523 U.S. 1, 7-8 (1998)

(once a habeas petitioner is released from custody, he must demonstrate collateral
                                        1
consequences to avoid mootness doctrine). Accordingly, this matter is due to be

dismissed. Khader v. Holder, 843 F. Supp. 2d 1202, 1202 (N.D. Ala. 2011).

      A separate order will be entered.

      DONE and ORDERED on December 7, 2018.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                            160704




                                          2
